The Trial Justice questioned witnesses to such an extent that counsel were embarrassed in the representation of their clients. However, his participation was manifestly animated by a desire to present a full and fair presentation of all issues to the jury. His charge to the jury was comprehensive, fair and clear. While such excessive participation in the trial processes by a presiding judge is to be discouraged, appellant in this instance was not prejudiced. Judgment unanimously affirmed, with costs. Concur — Peck, P. J., Botein, Rabin, Cox and Valente, JJ.